                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

TERRY L. JACKSON,

        Plaintiff,
                                                  Case No. 17-cv-530-bbc
   v.

BRIAN FOSTER, WILLIAM POLLARD,
STADTMUELLER, MARKUS, DAHLKE,
BRAMMER, BRAKHAS, BALENDA
SHRUBBE, GWENDOLYN A. VICK, AMY
GUNDERSON, AND N. KAMPHUIS,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




                    /s/                                 3/11/2019
        Peter Oppeneer, Clerk of Court                     Date
